Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	In claims 1 and 13, the limitation “wherein the bladder (reservoir in claim 13) is prepared for sealing by applying at least one folded layer at the fluid recharge opening” is being interpreted such that the fluid recharge opening lacks any other form of sealing beyond the folded layer.
3.	In claim 1, the limitation “unified” is being interpreted as broad enough to include a mechanical fastening of the valve to the bladder, as discussed in paragraphs [0039] and [0043] of the originally filed Specification.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
6.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-7 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,122,940. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed structural elements are found in the patented claims. Examiner notes that the printed matter of claim 4 does not functionally alter the claimed structure or its use in any way and thus does distinguish from the already patented claims. See MPEP 2112.02(III).
8.	Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,122,940 in view of Jung (US 2,161,516 A). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed structural elements are found in the patented claims except for the terminal ends of the notches / acute flares having a width less than the diameter of the end of the body. The patented claims do not specify these details. Jung shows that such notch shape was already known in the art. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time Applicant’s invention was filed to have formed the notches / acute flares of the patented claims with any known shape, including that shown by Jung. Examiner notes that the printed matter of claim 12 does not functionally alter the claimed structure or its use in any way and thus does distinguish from the already patented claims. See MPEP 2112.02(III).
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2,161,516 A).
Regarding claim 8, Jung discloses a clip (11), comprising: a body having a tubular shape (See Figure 3); and 3a channel (13,14) formed through the body and extending along an entire length thereof, 4wherein the channel comprises a notch (13’) having a terminal end coextensive with an end of 5the body (see Figure 3), the terminal end of the notch having a width less than the diameter of the end of the 6body (see Figure 3).  
Regarding claim 19, Jung discloses the clip of claim 8, wherein the clip comprises a plastic material (see “plastic” in line 45).
Regarding claim 111, Jung discloses the clip of claim 8, wherein the clip is configured to prevent reverse flow in a paste tube (10, the paste tube not currently being claimed in combination).  
2WIN003	Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kanfer et al. (US 2006/0186140 A1) in view of and Matrejek (US 8,046,878 B1).
Regarding claim 1, Kanfer discloses a wrist-worn (“wrist worn” is a functional limitation, where nothing in Kanfer would physically prevent a user from wrapping 54 around their wrist or attaching 56 to a bracelet the user already has) hand sanitizer dispenser packet, comprising: 2a bladder (12) comprising two-ply (14,16) welded (see “heat sealed” in [0030]) material; 3a valve (206), unified (see “fixed to” in [0030]) at a first end thereof with the bladder.
Kanfer is silent as to the material structure of the bladder and thus fails to disclose the plys being plastic. Official Notice is taken to the fact that it is old and well known in the art of flexible bags like that used by Kanfer to be made from layers of plastic. As such, it would have been an obvious matter of design choice to have made the Kanfer flexible bag bladder from plastic or any other material already known in the art to be suitable for such use.
Kanfer also fails to disclose 4a fluid recharge opening in the bladder on an opposite side of the valve, the fluid recharge 5opening to permit refilling a fluid cavity in the bladder, wherein the bladder is prepared for 6sealing by applying at least one folded layer at the fluid recharge opening; and 7a tubular structure comprising a channel extending along the length thereof and acute 8flares formed at ends of the channel, the tubular structure configured to retain the at least one 9folded layer of the bladder.  Kanfer discloses the reservoir being heat/adhesive sealed (see 0030]) along the edge (24) opposite the dispensing aperture but discloses no criticality to such design. Kanfer discloses the possibility of using different products within the reservoir (see [0032]) and also discloses that the reservoir is thrown away after a single use (see end of [0031]). Matrejek teaches that it was also known in the art to provide an airtight (see “airtight” in col. 2 line 19) seal the end of a flexible bag by folding it (see Figure 4) and securing the folded bag layers with a tubular structure (20) comprising a channel (22) with acute flares at ends (24,26) thereof (see Figures). A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that the folded and clipped bag seal of Matrejek would allow a user repeated access to the contents of the bag and would have found it obvious to have replaced the heat/adhesive seal (24) of Kanfer with a folded/clipped seal like that of Matrejek, the motivation being to allow a user repeated access to the reservoir for cleaning and/or refilling with a same or different product so that it did not need to be thrown away after a single use.
Regarding claim 12, Kanfer as modified above includes the wrist-worn hand sanitizer dispenser packet of claim 1, wherein the tubular 2structure comprises a plastic material (as taught by Matrejek, see “any flexible plastic material such as PVC, polyethylene, etc.” in col. 2 lines 62-64).  
Regarding claim 13, Kanfer as modified above include the wrist-worn hand sanitizer dispenser packet of claim 2, but fails to disclose wherein the tubular 2structure consists of polyoxymethylene (acetal).  Kanfer generally discloses the use of various plastics (see col. 2 lines 62-64) but fails to specifically mention the use of acetal. Official Notice is taken to the fact that acetal is a common and widely used plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the tubular structure of the modified Kanfer packet from any known plastic, in this case acetal.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
1WIN003	Regarding claim 17, Kanfer as modified above includes the wrist-worn hand sanitizer dispenser packet of claim 1, wherein a special tool 2does not need to be used to refill the bladder. In the modified Kanfer packet, a user can refill the bladder through the folded end opening without a special tool.
14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanfer et al. (US 2006/0186140 A1) in view of and Matrejek (US 8,046,878 B1) as applied above, further in view Requardt (US 2007/0131710 A1).
Regarding claim 14, Kanfer as modified above includes the wrist-worn hand sanitizer dispenser packet of claim 1, but fails to disclose wherein the tubular structure comprises printed material thereon.  Requardt teaches that it was already known in the art to provide printed material (see “sticker logos” in Abstract, [0002], [0011]) on a tubular structure like that of Kanfer. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the tubular structure of Kanfer as modified above with a logo sticker, as taught by Requardt, the motivation being to decorate the tubular member and display a pattern or information to a user.
15.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanfer et al. (US
2006/0186140 A1) as applied above in view of Parker et al. (US 10,264,859 B2).	
	Regarding claims 5 and 6, Kanfer discloses the dispenser of claim 1, wherein the valve is a pressure release valve (see “duckbill valve 340” in [0043]) having a conduction path existing from the first end thereof to a second end thereof, but fails to disclose wherein the valve 2comprises a spring and a ball pressed against a seat, the valve having an adjustable pressure-3sensitive fluid release spring chamber (nothing more than the space where the ball and seat exist, the “adjustability” coming from properties of the selected components, per Applicant’s [0044]). Parker teaches that it was also known in the art to use a pressure release valve in the form of a spring-loaded ball check (516/517/518). Considering these references in their entirety, a person of ordinary skill in the art at the time Applicant’s invention was filed would have found it an obvious matter of design choice to have simply chosen between known pressure release valves and to have replaced the duckbill valve of Kanfer with a spring-loaded ball check valve like that of Parker. There is no inventive step in simply choosing between known check valve designs absent a showing of unexpected results.
16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2,161,516 A).
Regarding claim 110, Jung discloses the clip of claim 9, but fails to disclose wherein the clip consists of polyoxymethylene (acetal). Jung generally discloses the use of plastic (see line 45) but fails to specifically mention the use of acetal. Official Notice is taken to the fact that acetal is a common and widely used plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the Jung clip from any known plastic, in this case acetal.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
17.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2,161,516 A) as applied above in view Requardt (US 2007/0131710 A1).
Regarding claim 112121212, Jung discloses the clip of claim 8, but fails to disclose wherein the clip comprises printed material thereon.  Requardt teaches that it was already known in the art to provide printed material (see “sticker logos” in Abstract, [0002], [0011]) on a clip like that of Jung. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Jung clip with a logo sticker, as taught by Requardt, the motivation being to decorate the tubular member and display a pattern or information to a user.
18.	Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanfer et al. (US 2006/0186140 A1) in view of Matrejek (US 8,046,878 B1) and Russo (US 10,653,232 B1).
Regarding claim 113, Kanfer discloses a dispenser, comprising: 23a reservoir (12) comprising a first sheet (14) and a second sheet (16) connected at edges (18,20,22,24) thereof; 4a dispensing aperture (40) arranged between the first sheet and the second sheet (40 is part of 30 which attached between the sheets 12 and 14).
Kanfer fails to disclose a holster comprising a first ply and a second ply. Kanfer discloses attaching the dispenser to a user via a clip (50, see [0033]) but never mentions a holster. Russo teaches that it was already known in the art to utilize a holster (101/103) having first and second plys (see Figures 1, 4, and 6) for attaching sanitizer dispensers (201) like that of Kanfer to a user. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have utilized a two ply holster like that of Matrejek in order to provide an alternate means for wearing/transporting the Kanfer dispenser.
Kanfer also fails to disclose a fluid recharge opening in the reservoir on an opposite side of the dispensing aperture, 6the fluid recharge opening to permit refilling a fluid cavity in the reservoir, wherein the reservoir 7is prepared for sealing by applying at least one folded layer at the fluid recharge opening. Kanfer discloses the reservoir being heat/adhesive sealed (see 0030]) along the edge (24) opposite the dispensing aperture but discloses no criticality to such design. Kanfer discloses the possibility of using different products within the reservoir (see [0032]) and also discloses that the reservoir is thrown away after a single use (see end of [0031]). Matrejek teaches that it was also known in the art to provide an airtight (see “airtight” in col. 2 line 19) seal the end of a flexible bag by folding it (see Figure 4) and securing the folded bag layers with a tubular clip (20). A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that the folded and clipped bag seal of Matrejek would allow a user repeated access to the contents of the bag and would have found it obvious to have replaced the heat/adhesive seal (24) of Kanfer with a folded/clipped seal like that of Matrejek, the motivation being to allow a user repeated access to the reservoir for cleaning and/or refilling with a same or different product so that it did not need to be thrown away after a single use.
Regarding claim 114, Kanfer as modified above includes the dispenser of claim 13, wherein: 2the second ply forms a pocket on the first ply (as taught by Matrejek, Figure 4); and 3the reservoir is arranged in the pocket between the first ply and the second ply (as taught by Matrejek, Figure 4).  
Regarding claim 115, Kanfer as modified above includes the dispenser of claim 14, wherein the pocket comprises a first opening and a 2second opening (as taught by Matrejek, Figure 4), 3the reservoir being arranged in the pocket in the first opening, and 4the dispensing aperture extending through the second opening (as taught by Matrejek, Figure 4). 
Regarding claim 116, Kanfer as modified above includes the dispenser of claim 15, wherein the holster further comprises a first end 2having a first connector (as taught by Matrejek, see 151) arranged thereon and a second end having a second connector (as taught by Matrejek, see 152) arranged thereon, and 3WIN003the first connector is configured to connect to the second connector, thereby securing the 5first end of the holster to the second end of the holster (as taught by Matrejek, see Figures 1 and 6).
Regarding claim 117, Kanfer as modified above includes the dispenser of claim 13, wherein a special tool does not need to be used to refill the reservoir. In the modified Kanfer system, a user need only remove the clip and unfold the reservoir to refill the reservoir. No special tool is needed.
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	7/25/22